Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of claims 1-20 in the reply filed on 10/24/22 is acknowledged.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4, 7-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al. (US 2016/0287856 (provided in the IDS)) and in view of Pusic (US 2015/0216899).  

3.	Addressing claims 1 and 19, Konofagou discloses a method of delivering a drug/contrast agent into a patient’s brain having a blood-brain barrier (BBB), comprising (see Fig. 1, [0036] and [0073]):
targeting a region of the patient’s brain with a sonic transducer (see abstract and Fig. 1);
using the sonic transducer to sonicate the region of the patient’s brain and facilitate selective delivery of the drug to the region of the patient’s brain; and administering the exosome to the patient’s blood stream, wherein the exosome traverses the BBB at the targeted region (see Figs. 1, 7, [0073] and [0075]);
a method of treating a patient comprising delivering a drug to a region of the patient’s brain via at least one of (i) a temporary opening in the patient’s BBB at the region or (ii) increasing local perfusion at the region (see Figs. 1, 7, ]0036], [0073] and [0075]). 

However, Konofagou does not explicitly disclose the drug is exosome. Pusic discloses administer intravenously exosomes to cross the blood brain barrier for treatment (see [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konofagou to administer intravenously exosomes as taught by Pusic because this help treats demyelinating disorder (see abstract). 

4.	Addressing claims 2-4, 7-15, 17-18 and 20, Konofagou disclose:
addressing claim 2, wherein the region of the patient’s brain is associated with a disease condition (see [0007]; CNS disease; Pusic’s abstract; demyelinating disease).
addressing claim 3, wherein the disease condition is associated with a disease selected from the group consisting of dementia, a learning disorder, an anxiety disorder, a motor disorder, a consciousness disorder, a movement disorder, an attention disorder, a stroke, a vascular disease, Alzheimer’s disease or other progressive potentially dementing conditions, Parkinson’s disease, multiple sclerosis, cancer, schizophrenia, depression, anxiety disorder, developmental disorder, substance abuse, and traumatic brain injury (see [0007]; CNS disease; Pusic’s abstract and [0011]; demyelinating disease; multiple sclerosis, Parkinson and Alzheimer are demyelinating disease; Parkinson and Alzheimer are CNS disease).
addressing claim 4, wherein the region of the patient’s brain is selected from the group consisting of frontal lobe, parietal lobe, occipital lobe, temporal lobe, hippocampus, hypothalamus, brain stem, cerebellum amygdala, corticospinal tract, thalamus, substantia nigra, basal ganglia, a tumor, a lesion, necrotic tissue, Heschl’s gyrus, Brodmann area 25, and a point of injury (see [0008] and [0049]; Pusic’s paragraph [0190]).
addressing claim 7, wherein the patient is human (see [0046], [0069] and [0102]).
addressing claim 8, wherein the sonic transducer is an ultrasonic transducer (see [0015]).
addressing claim 9, wherein the region of the patient’s brain is of therapeutic interest (see [0007]; Pusic’s abstract; therapeutic treatment of Alzheimer disease).
addressing claim 10, administering a microbubble to the patient’s blood stream (see [0069], [0073], [0075] and Fig. 1).
addressing claim 11, using the sonic transducer to sonicate the microbubble (see Fig. 1).
addressing claim 12, wherein the microbubble is at the targeted region of the patient’s brain (see Fig. 1, [0063-0064] and [0071]; sonicate microbubble at the brain region to open blood brain barrier).
addressing claim 13, wherein the region of the patient’s brain is sonicated for at least 10 minutes (see [0086]; 2 intervals of 30 second (1 minute total); the amount of time would be obvious to one of ordinary skill in the art and it depends on several parameters; see applicant’s specification paragraph [0016]; it could be 1 minute, 10 minutes or more; it is depend on user set of parameters; it is an obvious user choice that only require routine skill in the art).
addressing claim 14, wherein selective delivery of the exosome to the region of the patient’s brain is facilitated by (i) forming an opening in the BBB at the targeted region, or (ii) increasing local perfusion at the targeted region (see Fig. 1, [0007], [0033], [0063-0064] and [0071]; Konofagou discloses open BBB for drug; Pusic’s paragraph [0071] discloses deliver exosome through BBB).
addressing claim 15, wherein the step of administering the exosome occurs after opening the BBB or increasing local perfusion at the targeted region (see [0073]; can do it before, during or after sonification/(opening of BBB)).
addressing claim 17, wherein the opening in the BBB or increasing local perfusion is temporary (see [0073]; the BBB is open when sonification therefore it is temporary).
addressing claim 18, administering a medication to the patient (see [0036] and [0073]).
addressing claim 20, comprising the step of using a sonic transducer to (i) form the temporary opening or (ii) increase local perfusion at the region (see Figs. 1-2 and [0043]).

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al. (US 2016/0287856 (provided in the IDS)), in view of Pusic (US 2015/0216899) and further in view of Joyce et al. (US 2019/0049467). 

6.	Addressing claim 5, Konofagou does not disclose wherein the exosome is synthetic, derived from a full term placental tissue, or derived from an umbilical tissue. Joyce discloses wherein the exosome is synthetic, derived from a full term placental tissue, or derived from an umbilical tissue (see [0349]; exosome make form umbilical tissue). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konofagou to have wherein the exosome is synthetic, derived from a full term placental tissue, or derived from an umbilical tissue as taught by Joyce because umbilical cord blood is an important source of stem cells and exosomes. Exosomes isolated from umbilical cord blood can promote angiogenesis and wound healing.  

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al. (US 2016/0287856 (provided in the IDS)), in view of Pusic (US 2015/0216899) and further in view of Zhang et al. (US 2012/0315324). 

8.	Addressing claim 6, Konofagou does not disclose delivering more than one exosome, of more than one type or derivation. Zhang discloses administer more than one exosome, of more than one type or derivation (see [0032] and [0144]; exosome derive from different types of cells are exosome of different types). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konofagou to delivering more than one exosome, of more than one type or derivation as taught by Zhang because this provide advantage as different exosome from different cells provide different level of activation to direct exosome to a specific cells and tissue (see [0065]). 




9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al. (US 2016/0287856 (provided in the IDS)), in view of Pusic (US 2015/0216899) and further in view of Hynynen et al. (US 2002/0038086). 

10.	Addressing claim 16, Konofagou does not disclose wherein the sonic transducer is used at a power of at least 450 mW/cm2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Konofagou know the right amount of intensity to open the blood brain barrier. Examiner only relies on Hynynen to explicitly disclose wherein the sonic transducer is used at a power of at least 450 mW/cm2 (see [0044]; Hynynen also disclose sonification for at least 10 minute (see [0045], [0060])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konofagou to have wherein the sonic transducer is used at a power of at least 450 mW/cm2 as taught by Hynynen because this is within an effective and safe range of ultrasound intensity that would open the blood brain barrier. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793